Citation Nr: 9913470	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim on 
appeal.


FINDINGS OF FACT

1.  The veteran was not involved in combat.

2.  There are no verified stressors to support a diagnosis of 
PTSD related to the veteran's military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the finds that the veteran's claim 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that the duty to 
assist the veteran has been met. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran is seeking service connection for PTSD, which he 
attributes to his military service experiences in Vietnam.  
VA regulations recognize that symptoms attributable to PTSD 
often do not appear in service.  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).  Where the claimed stressor is not related 
to combat, "credible supporting evidence" means that "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran's service medical records noted no complaints of 
or treatment for a psychiatric disorder.  His separation 
examination report noted no psychiatric abnormality and he 
denied a history of frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) was that of an 
observation helicopter repairman.  The awards and decorations 
listed on his DD 214 and elsewhere in his service records, do 
not indicate that the veteran was involved in combat.  In 
addition, the veteran has not provided any corroboration from 
fellow service-members to support a contention that he was 
engaged in combat.  Indeed, the veteran himself has not 
explicitly claimed that he was involved in combat;  only 
that, as a part of his duties as an observation helicopter 
repairman, he routinely flew onboard an observation 
helicopter, frequently taking incoming enemy fire, and on one 
occasion was shot down.  In addition, he essentially reports 
that he was in the vicinity of combat, that he often heard 
rocket and mortar fire at night, and that he was exposed to 
landmines and booby-traps and was nearly injured or killed by 
such devices on more than one occasion.  The Board finds 
that, assuming the veracity of the veteran's statements and 
his description of stressful events, the veteran was not 
involved in combat.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).

Since the veteran was not involved in combat per se, any 
stressor supporting a diagnosis of PTSD, requires 
corroboration.  While the record does indicate that the 
veteran has been diagnosed with PTSD, this diagnosis is not 
based on a verified stressor.  In numerous written statements 
and during his July 1997 personal hearing, the veteran 
reported a number of stressors from his period of service in 
Vietnam.  He maintains that upon arrival in Vietnam, he was 
sick in bed for three days, and when he recovered, he was 
informed that there was no transportation available to his 
unit and so he had to hitch-hike for a week before finally 
arriving at his unit's location.  He maintains further that 
during this period he spent one night in an empty hootch and 
heard gunfire all around him.  He had barely left the hootch 
in the morning when it exploded.  In addition, he states that 
on one occasion he was ordered to work on a helicopter, but 
that the night guard told him he had seen some movement 
around the helicopter the night before.  The veteran delayed 
working on the helicopter and it exploded from a booby-trap 
bomb shortly thereafter.  

The veteran states further that on another occasion, he 
picked up a wounded soldier and, running back to bring him 
in, he tripped a landmine that failed to detonate.  As a 
helicopter repairman, he contends that he flew on helicopter 
missions "every day," and came under fire on numerous 
occasions.  He states that he was shot down on one occasion, 
and that the pilot, a Captain Hardy or Hardey, was able to 
crash-land the helicopter and both of them were able to 
escape and make it back out of enemy territory.  Finally, the 
veteran states that while in Vietnam, his stressors included 
"bombing all around me, seeing dead children and bodies, 
flying in the helicopter with the pilot seeing mass 
destruction and death, fearing for my life each and every 
minute."

In November 1996, the veteran was notified of the need to 
provide information that is as specific as possible regarding 
his claimed stressors, including the names of any casualties 
known, their units, the dates and location of specific 
events, etc.  The veteran has indicated that he recognizes 
the need for specificity, but that he cannot remember 
specific names because nicknames were used, the events 
happened many years ago, and he has tried to suppress his 
memories over the years.  

Private treatment records from September 1996 reported a 
diagnosis of amphetamine abuse with withdrawal, and cannabis 
abuse.  VA outpatient treatment records from October 1996 
noted that the veteran sought treatment for substance abuse.  
He was given a VA psychiatric examination in November 1996, 
and the examiner diagnosed PTSD.  The examiner did not 
specify which stressor[s] supported the diagnosis, but he did 
refer to two incidents in service.  One incident involved the 
veteran "seeing his best friend being 'blown up' while going 
to the restroom," and the other was the incident when the 
veteran was attempting to join up with his unit and spent the 
night in a hootch that exploded shortly after the veteran 
left it the following morning.  VA treatment records from 
March 1997 noted diagnoses of dysthymia and history of 
alcohol dependence.  

Records from the Indiana Department of Family and Social 
Services Disability Determination Bureau show that the 
veteran underwent a psychiatric evaluation in April 1997.  He 
was diagnosed with PTSD manifested by dysthymia, anxiety, 
rages, and explosiveness.  As with the VA examination, above, 
the examiner did not specifically state which stressors 
supported the diagnosis, but did discuss general stressors 
such as flying "in and out of fire zones," and stated that 
the veteran "relates that the Vietnam experience was a very 
bad one for him and he now has nightmares in regard to 
this."  In addition, the examiner discussed the veteran's 
feelings of guilt "over an aircraft crash in which three 
people were killed," and the flashbacks caused by the 
incident.  It is unclear, however, whether this aircraft 
crash occurred in service.  

The veteran was given another VA psychiatric examination in 
October 1997.  The examiner diagnosed history of alcohol 
abuse and marijuana abuse and stated "the patient has no 
diagnosis of PTSD at this time."  

In March 1998, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) responded to the RO's July 1997 
request for confirmation of the veteran's claimed stressors.  
USASCRUR essentially reported that it was unable to confirm 
any of the events claimed by the veteran due to insufficient 
detail provided by the veteran.  The veteran was notified of 
USASCRUR's inability to confirm his stressors, and the 
reasons therefor, in a July 1998 Supplemental Statement of 
the Case.  He was invited to provide additional information 
and was given 60 days to do so.  No additional information 
has been forthcoming from the veteran. 

As noted above, one of the three governing legal criteria 
necessary to establish a claim for service connection for 
PTSD is medical evidence establishing a clear diagnosis of 
the condition.  While reports from the November 1996 VA 
psychiatric examination and the April 1997 Indiana Social 
Services Department noted diagnoses of PTSD due to trauma 
related to the veteran's experiences in Vietnam, neither 
report contained reference to specific, verifiable stressors 
that would support a positive diagnosis. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a diagnosis of PTSD, related to 
service, based on an examination which relied upon an 
unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994); See also Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  Accordingly the diagnoses of PTSD from the 
November 1996 VA examination and the April 1997 Indiana 
Department of Family and Social Services Disability 
Determination Bureau, based as they are on unverified in-
service stressors, are inadequate for a grant of service 
connection.  The remaining psychiatric evidence indicated 
that PTSD was not present.

The veteran argues in his Informal Brief that the RO did not 
attempt to obtain Morning Reports from the National Personnel 
Records Center (NPRC), nor did the RO inform the veteran that 
he could obtain such information from NPRC himself.  The 
Board notes, however, that the veteran was not himself 
wounded in combat, and that, despite being informed of the 
need for specific information, he has been unable to provide 
the exact names of others who may have been wounded, and the 
dates of such injuries.  Without this detailed information, 
NPRC would not be able to confirm any claimed stressors.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  The Board 
finds further that the evidence of record is not so evenly 
balanced so as to raise a doubt as to any material issue and 
hence the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107.  Accordingly the veteran's claim is 
denied.


ORDER

Entitlement to service connection for PTSD is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

